Citation Nr: 1235448	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-48 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1973 to February 1974 and had verified active duty for training (ACDUTRA) from February 1978 to July 1978.  He had additional periods of inactive duty training (INACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in September 2011 for further development of the evidence.  This was accomplished and the case was returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran had complaints of shoulder pain during service in November 1973, but did not have a chronic bilateral shoulder disability while on active duty.  

2.  The Veteran did not sustain a disease or injury of the shoulders during ACDUTRA or injury of the shoulders during INACDUTRA.  

3.  The Veteran did not continuously manifest symptoms of a shoulder disability in the years after service until the 1980's at the earliest.  

4.  Degenerative arthritis of the shoulders was not manifested to a degree of ten percent within one year of service separation.  

5.  A current bilateral shoulder disability is not caused by any in-service event.  



CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in service, nor may degenerative arthritis of the shoulders be presumed to have been incurred therein.  38 U.S.C.A.  §§ 101(21), (24), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§  3.6(a), (d); 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A March 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration (SSA) in a disability determination have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in November 2011, following an inadequate examination in September 2009.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that November 2011 VA examination report and the opinions obtained from the examination are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the November 2011 examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, 

then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, 

the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 


VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for Bilateral Shoulder Disability

The Veteran contends that his bilateral shoulder disability is the result of service.  During testimony at the formal hearing in May 2009, he asserted that his shoulder disability is the result of all of the heavy lifting that he performed while on active duty.  

After review of the record, the Board finds that the Veteran had complaints of shoulder pain during service in November 1973, but there is no indication that he had a chronic bilateral shoulder disability or chronic symptoms of disability while on active duty.  Review of the Veteran's STR's shows that in November 1973 the Veteran was seen for complaints that he had pulled a muscle in his right arm while lifting weights.  Examination found a "pinched muscle."  Treatment included a heating pad, aspirin, and three days of rest.  STRs show that several days later he was again treated, stating that his shoulders "pop out of place."  The Veteran reported that this had been bothering him for several days and that he had a history of shoulder problems.  Examination in November 1973 showed full range of motion with no weakness or instability.  There was tenderness over the inferior aspect of the scapula.  The impression was "normal exam."  

There were no further complaints of shoulder disability in the service records, including no findings on numerous physical examinations performed in connection with the Veteran's ACDUTRA and INACDUTRA.  Those examination reports, dated in 1978, 1984, 1987, 1988, and 1992 show no shoulder disorders.  With the exception of the March 1988 examination report that showed a disorder of the right wrist, clinical evaluation of the upper extremities was normal on each of these examinations.  Moreover, medical history reports filled out by the Veteran in 1987 and 1992 showed no history or complaint of a disorder of either shoulder.  

The Board finds that the Veteran did not sustain an injury or disease of the shoulders during ACDUTRA or injury of the shoulders during INACDUTRA.  As noted, examinations performed in connection with the Veteran's ACDUTRA and INACDUTRA do not show complaints or manifestations of a shoulder disability, which is consistent with the Veteran's own, contemporaneous in-service histories and reports.  

The Veteran has not contended that he sustained a shoulder "injury" during service, only that he performed heavy lifting during service.  He has not described any particular form or instance of harm, damage, or loss of the shoulders.  At the personal hearing in May 2009, the Veteran stressed that he believed the shoulder disability had its onset as a result of duties involving heavy lifting over the years.  His testimony did not specify any specific injury, hurt,  or damage that he had sustained, and he made no mention of an in-service injury in his claim for service connection for a shoulder disorder that was submitted in December 2007.  In addition, on VA examination in November 2011, the VA examiner stated that, after review of the record, there was no military activity, either during active or inactive duty, that caused the Veteran's current shoulder problems, which were diagnosed as chronic rotator cuff tendinitis of both shoulders.  

The weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of a shoulder disability in the years after service until the 1980's at the earliest.  The Veteran has not contended that he has had a disability of either shoulder over the years since his discharge from active duty.  He testified at the RO hearing in May 2007 that he first noted shoulder discomfort during the 1980's.  Of note is the fact that he did not claim service connection for a shoulder disorder in his initial claim for compensation benefits that was submitted in November 1975 or in a subsequent claim for compensation in 2000.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention shoulder symptoms at that time.  This suggests to the Board that there was no pertinent shoulder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a shoulder disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a shoulder injury in service, or the lack of shoulder symptomatology at the time he filed the claim, or both.  

The Board finds that degenerative arthritis of the shoulders was not manifested to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  As noted, the Veteran did not have complaints of shoulder discomfort in the years following service.  Degenerative changes in the shoulders were first described on VA examination in September 2009.  At that time, X-ray studies were noted to confirm that the Veteran had degenerative changes in the shoulders.  As this is many years after the Veteran's separation from active duty, there is no basis for presumptive service connection.  

The Board further finds that the weight of the evidence demonstrates that a bilateral shoulder disability is not caused by any in-service event.  The Veteran's main contention is to the effect that heavy lifting during service had caused the deterioration of his shoulders.  In an attempt to ascertain if the Veteran's current shoulder disabilities could be attributed to service, the Veteran was examined by VA in September 2009.  At that time, it was reported (incorrectly) that the Veteran had not had complaints of shoulder pain during service.  The assessment was rotator cuff impingement on degenerative changes, which were not at least as likely as not related to service.  As this opinion was based, at least in part, on a factual inaccuracy, the opinion is inadequate, is of no probative value, and the Veteran was again examined pursuant to remand by the Board.  

An examination was conducted by VA in November 2011.  At that time, the examiner reviewed the Veteran's claims folder, including the STR's showing shoulder complaints in November 1973.  After reviewing the record and interviewing the Veteran, the examiner opined that the Veteran now suffered from chronic bilateral rotator cuff tendinitis, the symptoms of which did not correlate with the findings from the examination conducted in November 1973 where it was noted that the Veteran had tenderness at the inferior aspect of the scapula with an otherwise normal examination.  In addition, by the Veteran's own admission, the shoulders started to bother him approximately 10 to 15 years ago.  For these reasons, the VA examiner opined that it was less likely than not that the current bilateral chronic rotator tendinitis was directly related to the documentation of shoulder pain in 1973.  

As the weight of the competent opinion is that there is no relationship between the currently diagnosed shoulder disorder and service, there is no basis for finding that the bilateral shoulder disability is related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral shoulder disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral shoulder disabilities is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


